USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 RICHARD ISAACS JACKSON,

               Plaintiff,

                      v.                           CAUSE NO. 1:20-CV-456-HAB-SLC

 MARION POLICE DEPARTMENT, et al.,

               Defendants.

                                 OPINION AND ORDER

       Richard Isaacs Jackson, a prisoner without a lawyer, is currently detained at the

Grant County Jail and filed suit against several people involved in his arrest and

ongoing criminal proceedings. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       Jackson attached copies of police reports, warrants, and other related documents

to his complaint. Under Federal Rule of Civil Procedure 10(c), “[a] copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”

When the plaintiff references and relies on it, “the contents of that document become
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 2 of 7


part of the complaint and may be considered as such when the court [determines] the

sufficiency of the complaint.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).

       Jackson became a subject of a police investigation after a 17-year-old girl

reported that she had been held against her will, drugged, and sexually assaulted over a

two-month period. ECF 1-3 at 1, 8-10. She identified Jackson as the person who supplied

her captor with drugs and reported that she had seen drugs at Jackson’s house. Id. at 9-

10, 13-14. Based on this information, Detective Timothy Pauley filled out an affidavit to

obtain a search warrant for Jackson’s home. Id. at 10. Prosecutor Jared Bryant Marks

reviewed the affidavit, and Judge Mark Spitzer held a probable cause hearing and

issued the warrant. Id. at 10, 29.

       Officers surveilled the house while waiting for the Emergency Response Team to

arrive and saw Jackson drive away. ECF 1-3 at 10, 12-14. Sergeant Bryan Ridgeway

initiated a traffic stop after Detective Sergeant Josh Zigler reported that he had seen the

driver commit a traffic infraction. Id. at 4. Jackson and the other occupants of the car

were taken to the police department to be interviewed. Id. Sergeant Ridgeway’s K9 dog

indicated the presence of narcotics in the car. Id. A later search of the car revealed

several cell phones and a sawed-off shotgun in a backpack. Id. at 15.

       Meanwhile, a search of the home revealed drugs and guns. ECF 1-3 at 15-17.

Jackson was arrested and charged with drug, gun, and other offenses. Id. at 32, 35. He is

being held on a $1,000,000 bond. Id. at 32. A motion to suppress was filed in his criminal

case, id. at 38, but its resolution is unknown.




                                              2
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 3 of 7


       First, Jackson contends that the entire investigation and prosecution are invalid

because they are racially motivated. The equal protection clause protects an individual

against selective prosecution based on race. United States v. Armstrong, 517 U.S. 456, 464-

65 (1996). However, a necessary element of such a claim is “that similarly situated

individuals of a different race were not prosecuted.” Id. at 465. The complaint identifies

no such similarly situated person.

       Next, Jackson claims his Fourth Amendment rights were violated because the

search warrant was defective. He contends that the 17 year old’s statements—the basis

for the search warrant—were self-serving and unreliable. A search warrant is valid if it

(1) is issued by a neutral, disinterested magistrate; (2) establishes probable cause that

the evidence sought will aid in obtaining a conviction of a particular offense; and

(3) particularly describes the things to be seized and the place to be searched. Dalia v.

United States, 441 U.S. 238, 255 (1979). “An arrest or search pursuant to a valid warrant

is presumptively constitutional unless the officer seeking the warrant intentionally or

recklessly misstated or omitted material facts to obtain the warrant, and there would

not have been probable cause had the testimony been accurate.” Gatzimos v. Garrett, 431

Fed. Appx. 497, 500 (7th Cir. 2011).

       Jackson does not plausibly allege any material facts were misstated or omitted to

obtain the warrant. He states that evidence found while searching the house where the

girl was held proves that her statements were false, but he does not explain what that

evidence was or how it discredits her statements. This allegation is insufficient to call

the validity of the warrant into question.


                                             3
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 4 of 7


       Jackson also sues Captain Michael Ross, claiming that Captain Ross searched his

house and car without a warrant because the warrants to search his home and car were

not issued until after the searches were conducted. This is not supported by the record.

The search warrant for the home was issued on August 5, 2020, at 7:12 p.m. ECF 1-3 at

30. The search of the house happened at 8:35 p.m. Id. at 21. As for the search of the car,

Jackson offers nothing more than speculation that the car was not searched pursuant to

a valid warrant. See id. at 15, 18 (narration of search of the car); 24-25, 33 (search warrant

for car); 34 (probable cause affidavit that includes details of the traffic stop). He has

provided no facts to explain why he believes the search was invalid.

       Next, Jackson contends the traffic stop was invalid. The police report stated that

Detective Ridgeway pulled Jackson over for a traffic violation witnessed by Detective

Sergeant Zigler. Probable cause to believe that a person has violated the traffic code

makes a traffic stop reasonable under the Fourth Amendment, regardless of an officer’s

subjective intent in making the stop. Whren v. United States, 517 U.S. 806, 812-13 (1996).

Detective Ridgeway was allowed to stop Jackson based on the observations of another

officer. See United States v. Williams, 627 F.3d 247, 252 (7th Cir. 2010) (“The collective

knowledge doctrine permits an officer to stop, search, or arrest a suspect at the direction

of another officer or police agency, even if the officer himself does not have firsthand

knowledge of facts that amount to the necessary level of suspicion to permit the given

action.”). Jackson’s statement that Detective Ridgeway “had no reason to stop” his

vehicle is not enough to state a claim. ECF 1 at ¶ 20.




                                              4
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 5 of 7


       Jackson includes a claim against Detective Sergeant Zigler and Detective

Ridgeway for allegedly not reading him his Miranda warnings. Assuming this is true,

police officers cannot be sued under § 1983 for not giving Miranda warnings. See Hensley

v. Carey, 818 F.2d 646, 650 (7th Cir. 1987) (“No rational argument can be made in

support of the notion that the failure to give Miranda warnings subjects a police officer

to liability under the Civil Right Act § 1983.” (brackets omitted) (quoting Bennett v.

Passic, 545 F.2d 1260, 1263 (10th Cir. 1976)).

       Jackson sues Prosecutor Marks and Judge Jeffrey Todd, the judge in his criminal

case, for imposing excessive bond. However, both the prosecutor and the judge have

absolute immunity for any actions done in the course of a judicial proceeding. See

Pierson v. Ray, 386 U.S. 547, 553-54 (1967) (noting long history of “immunity of judges

from liability for damages for acts committed within their judicial jurisdiction”); Imbler

v. Pachtmen, 424 U.S. 409, 430 (1976) (holding that prosecutor has absolute immunity for

activities “intimately associated with the judicial phase of the criminal process”). The

bond hearing is part of the judicial phase of the criminal process and therefore neither

of them can be sued for events stemming from the hearing. See Cannon v. Newport, 850

F.3d 303, 307 (7th Cir. 2017) (“[Plaintiff’s] claim that the judge set excessive bail in

violation of the Eighth Amendment also fails, because the defendants whom he sued

are entitled to immunity, having acted either as lawyers for the state or in a judicial

capacity.”). Judicial immunity likewise prevents Jackson from suing Judge Todd based

on his other complaints about how his criminal case is proceeding.




                                                 5
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 6 of 7


       Jackson includes the Marion Police Department as a defendant, but the police

department is not a person or a policy-making unit of government that can be sued for

constitutional violations under § 1983. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300

(7th Cir. 2011) (concluding municipal police departments in Indiana are not a suable

entity). Therefore, Jackson cannot proceed against the Marion Police Department.

       The remaining allegations in the complaint are legal conclusions without a

factual basis. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Bissessur v. Ind. Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir. 2009)

(quotation marks and citation omitted). None of the remaining allegations state a claim.

       Ordinarily, the court should afford a pro se litigant an opportunity to replead

before dismissing the case with prejudice. Abu-Shawish v. United States, 898 F.3d 726, 738

(7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1024-25 (7th Cir. 2013). However, the

court is not required to grant leave to amend where such action would be futile.

Humid v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Here, it

would be futile to allow Jackson to proceed against the two judges, who are absolutely

immune from suit, and the Marion County Police Department, which is not a suable

entity. Therefore, they will be dismissed. However, Jackson will be given the

opportunity to file an amended complaint against the remaining defendants if he

believes that he can state a viable claim for relief. The amended complaint must provide

as much factual detail as possible about the events in question.


                                              6
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 11 filed 04/22/21 page 7 of 7


      For these reasons, the court:

      (1) DISMISSES Marion Police Department, Mark D. Spitzer, and Jeffrey D. Todd;

      (2) DIRECTS the clerk to write this cause number on a Blank Prisoner Complaint

Pro Se 14 (INND Rev. 2/20) form and send it to Richard Isaac Jackson;

      (3) GRANTS Richard Isaac Jackson until May 24, 2021, to file an amended

complaint as described above; and

      (4) CAUTIONS Richard Isaac Jackson that if no response is received by the

deadline, this case will be dismissed without further notice pursuant to 28 U.S.C.

§ 1915A because the current complaint does not state a claim upon which relief can be

granted.

      SO ORDERED on April 22, 2021.

                                                s/ Holly A. Brady
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT




                                            7
